DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to the amendment filed on 12/14/2021 and supplemental amendment filed on 1/14/2022.
The amendment filed on 12/14/2021 are not being entered because the supplemental amendment filed on 1/14/2022 are marked based on the original claims filed on 4/28/2020, and the listing of claims replaces all prior version and listings of claims in the present application as indicted in the supplemental  amendment filed on 1/14/2022.
Claims 1-3, 5-6, 8-23 are pending.
Claims 4, 7 are cancelled.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 12/14/2021 and 1/14/2022 have been fully considered.  In view of the claim amendment and upon further consideration, the rejections are being updated accordingly. 

35 USC 112 Rejections
Applicant’s arguments have been fully considered. 
In response to the arguments, it is submitted that the amendments raise new issues; see rejection below for detail. 

35 USC 101 Rejections
Applicant’s arguments have been fully considered. 
In response to the arguments, it is submitted that in view of the amendment filed, the rejections as set forth in the previous office action is hereby withdrawn.

35 USC 102/103 Rejections
Applicant’s arguments directed to the amended limitations--particularly amended limitations on generating a unit of hashing and using the unit of hashing as well as the newly added limitations--have been fully considered. 
In response to the arguments, it is submitted that hashing is known by one skilled in the art as passing data through a formula or algorithm that produces result. Hence the unit of hashing as claimed is directed to output value from an algorithm. Cited reference Macnicol disclose generating a value that corresponding to the claimed unit of hashing, such as a key of the encoding directory as described in [0093-0094] or a hashing described in para [0108]. The key, for example, is being used mapping data objects as well as query processing which involves reading cached data to generate result; see para [0098] & [0108].
Also it is submitted that the amended limitations Applicant argued about are being properly addressed, and the reason is set forth in the rejections below.

Further, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.


Claim Objections
In view of the amendment filed, the objection as set forth in the previous office action is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “unique aspect” in independent claims 1, 6, 14 and 18 is a relative term which renders the claim indefinite. The term “unique aspect” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 3 depending from claim 1 and incorporates deficiency of claim 1 stated above. In addition, amended limitations of “receiving a second query for data stored at the external data source” and “wherein a result that satisfies the second query is obtained from the data system 
Amended limitation “receiving a second query for data stored at the external data source” clearly states that the second query is intended for data stored at the external data source, which is the only source that stores the queried data as claimed, It is unclear how could the result of the second query is being obtained from a different source (i.e. the data system) instead of the external data source. 
It is noted that the determining and caching steps are not relevant to second query nor the data at the external data source for the second query because determining and caching steps are directed to the cached data object and a current data object stored at the external data source as claimed. 
  
	Claim 22 depending from claim 1 and incorporates deficiency of claim 1 stated above. In addition, amended limitations of “wherein the unique aspect of the data object includes a combination comprising: an indication of a cluster of nodes associated with the data object, a type of the data object, a path and name of the data object, or information about a split of the data object” in claim 22 are not clearly understood. The term “combination” indicates joining of the listed. However the term “or” in the claim indicates alternatives of the listed. How could there be a combination when involving alternatives as claimed. 

	The dependent claims not specifically addressed are being rejected for incorporate the deficiency of the claim they are depend upon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macnicol et al (Pub No US  2019/0102412, hereinafter Macnicol).
Macnicol is cited in the previous office action. 

	With respect to claim 1, Macnicol discloses a method for caching a data object in a data system (Abstract), the method comprising: 
obtaining the data object from an external data source (0063], [0069], [0073], Fi g1: obtain data object from an external data source when loading external data from an external data source, the external data is corresponding to data object. the external data being the naïve data of the external data source); 
([0063], [0069], [0089], Fig 1: cache the data object into a storage location--such as in a storage location of memory column vector-- of the data system as cached data object),
generating a unit of hashing corresponding to an output of a hash algorithm based on an input indicating a unique aspect of the data object ([0093-0094], [0098], [0108], Fig 3: generate a unit of hashing, which is merely a value--such as a key and/or a hashing—that correspond to an output of a hash algorithm based on the input  indicating the characteristic of the data object. For example. the key is an output of a compressed algorithm that corresponding to the hash algorithm which creates the key based on distinct values of external data as described in [0093-0094]. Similarly hashing described in [0108] indicates a unit of hashing being created from an hash algorithm); 
mapping the cached data object to the external data source in accordance with the unit of hashing ([0075-0076], [0094-0094], [0098], [0108], Fig 3: mapping the cached data to the external data source in accordance to the key and/or hashing, which are being used for fast lookups of external data, since the key is being stored in the key vector is maps the naïve data in the external data source as shown in Fig 3),
wherein the cached data object is updatable automatically with the external data source based on the unit of hashing ([0098], [0108],[0111], [0114-0115]: the cached data object is updatable automatically with the external data source based on the key of the key vector, the key is being used for fast lookup of cached data and external data for updates via refreshing), 
receiving a query for data stored at the external data source ([0066], [0087], [0091], [0102]: receive a query); 
([0098],[0102-0103], [0108]: in response to the query,  the unit of hashing is being used when extract the key to obtain result by reading the cache data object stored in the in-memory vector. Hence the query execution does not need to retrieve data from the external source),  
wherein the storage location of the cached data object is determined based on the mapping in accordance with unit of hashing([0098],[0102-0103], [0108]: the storage location of memory vector containing the cached data object is determined based on the key vector that maps in according to the key that corresponding to the unit of hashing); and 
returning the query result including the cached data object read from the storage location ([0066], [0069], [0087-0089], [0108], [0111]: return query result that includes the cached object from the in-memory vector)t).  

	With respect to claim 3, Macnicol further discloses wherein the query is a first query ([0102-0104], [0111]: queries indicates a plurality of queries, which include a first query), the method further comprises:  
receiving a second query for data stored at the external data source ([0102-0104], [0111]: receive a second query, such a query by a different client or a query received at a different time); 
determining that the cached data object is outdated relative to a current data object stored at the external data source ([0104]], [0111], [0114]: determine the cached data object in the in-memory vector is outdate relative to a new version); and 
( [0111], [0104]: caches the current data object with refresh  by loading the new version in to a in-memory vector), 
wherein a result that satisfies the second query is obtained from the data system instead of the external data source ([0066], [0069], [0087-0089], [0108], [0111]: return query result that includes the relevant cache data object from the in memory vector instead of the external data source).  

With respect to claim 6, Macnicol discloses a method (Abstract) comprising: 
receiving a query for a data object stored at an external data source ([0066], [0087], [0091], [0102]: receive a query); 
generating a query plan by parsing the query into a plurality of phases, each phase being configured to read a fragment of the data object from the external data source ([0088]: generate query plan with a tree like structure with different phrases, each configured to read data, e.g. row sources, from the external data source); 
generating a unit of hashing corresponding to an output of a hash algorithm based on an input indicating a unique aspect of the data object ([0093-0094], [0098], [0108], Fig 3: generate a unit of hashing, which is merely a value--such as a key and/or a hashing—that correspond to an output of a hash algorithm based on the input  indicating the characteristic of the data object. For example. the key is an output of a compressed algorithm that corresponding to the hash algorithm which creates the key based on distinct values of external data as described in [0093-0094]. Similarly hashing described in [0108] indicates a unit of hashing being created from an hash algorithm); 
([0063], [0076], [0088-0089], [0098], Fig 3: using the key to map fragments/blocks of data object to a cluster of nodes in view of the tree like structure, since key is being extracted  for fast lookups); 
3121983.8003.USO1\155506414.1generating a read request for the data object in accordance with the unit of hashing to read the fragments of the data object of the external data source ([0063-0064], [0088-0089], [0098], [0108] Fig 3: generating read request in according to the key to read/load the fragments/blocks); 
processing the read request by the cluster of nodes that divides the data object into discrete logical blocks, the read request using the unit of hashing to determine a link to one or more logical blocks of the external data source and using storage software to read the one or more logical blocks([0063-0064], [0069], [0088-0089], [0098], [0108],: processing the read request with dividing the data object into logical blocks using the key to link the blocks to obtain more logical blocks for logically joining data using the in memory vectors and global data dictionary); and 
returning a result that satisfies the query, the result including the data object obtained from the external data source ([0066], [0069], [0084], [0087-0089], [0098], [0108], [0111]: return query result that includes the relevant data object from the external source for the join operation).  

  With respect to claim 8, Macnicol further disclose wherein the discrete logical blocks have a common size and a scope of the read request is greater than the common size (elements appear are directed to non-function descriptive material for not functionally impacting the structure of the claim; [0069], [0073], [0074-0083]: the logical blocks have a common size, e.g. size in view of the in memory space and/or space of the dictionary).

  With respect to claim 9, Macnicol further discloses wherein the storage software includes a plurality of format readers configured to process a plurality of different types of data objects ((elements appear are directed to non-function descriptive material for not functionally impacting the structure of the claim; [0063], [0069], [0110]: process different formats/types of data objects).

With respect to claim 10, Macnicol further discloses prior to processing the read request: performing a lookup process to compare a cached version of the data object with a version of the data object stored at the external data source ([0111], [0114]: lookup to compare and replace with a current version).
With respect to claim 11, Macnicol further discloses wherein each node independently maintains a database that only tracks locally stored data objects and associated version information (elements appear are directed to non-function descriptive material for not functionally impacting the structure of the claim; [0068],  [0118]: a database, e.g. hierarchical database that only tracks locally stored data objects).
With respect to claim 12, Macnicol further discloses wherein processing the read request by the cluster of nodes comprises: returning a set of nodes for processing the fragments in (the term for suggests intended use;[0069], [0088]: return a set of nodes relevant to the query).

With respect to claim 13, Macnicol further discloses wherein a load balancer enables multiple rings for a data object so that multiple copies of data objects are cached, and the load balancer maps read requests for a data object to the cluster of nodes ([0069], [0073], [0087-0090], [0110-0111]: loading multiple copies of the data object with mapping, e.g. caching the older and current version of the data objects). 	
With respect to claim 14, Macnicol discloses a method (abstract) comprising: 
receiving a query for a data file of an external storage device, the data file being divided into multiple discrete logical blocks and associated with different instances of metadata stored at both a local cache storage device and the external storage device (everything in the same system/method are being associated for at least in the same system/method; [0062], [0066], [0069],  [0087], [0091], [0102], Fig 1-2: receive a query for a data file, wherein the data file is having multiple logical  blocks and metadata both at the cache and the external storage as the file is loaded in to the cache); 
 wherein the different instances of metadata are mapped between the local cache storage device and the external storage device based on a unit of hashing ([0073], [0075-0083], [0089], [0093-0094], [0098], [0108], Fig 3: the metadata are mapped in according a unit of hashing--which is merely a value--representing by a key or hashing, that connect the cached storage and the external storage), and 
(([0093-0094], [0098], [0108], Fig 3: the key and/or a hashing—that correspond to an output of a hash algorithm based on the input  indicating the characteristic of the data object. For example, the key is an output of a compressed algorithm that corresponding to the hash algorithm which creates the key based on distinct values of external data as described in [0093-0094]. Similarly hashing described in [0108] indicates a unit of hashing being created from an hash algorithm); 
comparing a cached instance of a particular metadata at the local cache storage device with a stored instance of the particular metadata at the external storage device ([0111], [0114]: compare the cached version and the version in the external storage, such as in view of version comparison); 
determining that the cached instance of the particular metadata is different from the stored instance of the particular metadata ([0111], [0114]: determine difference in versioning); 
responsive to determining that the cached instance of the particular metadata is different from the stored instance of the particular metadata, reading the data file of the external storage device ([0111], [0114]: reading to obtain the updated version from the external storage when appropriate);
returning a result including the data file obtained from the external storage device, the result satisfying the query ([0066], [0069], [0087-0089], [0108], [0111]: return query result that includes the relevant data file from the external source);; and 
updating the multiple discrete logical blocks of the local cache storage device with the data file obtained from the external storage device, the updated multiple discrete logical blocks include an updated cached instance of the particular metadata ([00632], [0111], [0114-0115]: updating the logical blocks with updated logical blocks and metadata, such as and not limited to replacing the cache with an updated version and updating the global dictionary). 

With respect to claim 15, Macnicol further discloses receiving another query for the data file ([0087-0088], [0102-0104]: [0111]: receive another query); 
determining that the updated cached instance of the particular metadata corresponds to the stored instance of the particular metadata ([0087-0088], [0102-0104]: [0111]: determine by checking the version in the cache/in memory); 
responsive to determining that the updated cached instance of the particular metadata corresponds to the stored instance of the particular metadata, reading the data file of the local cache storage device ([0087-0088], [0102-0103]: [0111], Fig 1: reading the version in the c cache/in memory when determine appropriate); and 
returning another result including the data file obtained from the local cache storage device without reading the data file from the external storage device ([0062], [0101-104], [0111], [0114-0115], Fig 1 return another result obtain from the cache storage).

With respect to claim 16, Macnicol further discloses wherein the different instances of metadata include different versions of the data file ([0111], [0114]: different versions with respect to cache and external storage).

With respect to claim 17, Macnicol further discloses wherein processing the result and updating the multiple discrete logical blocks of the local cache storage device occurs ([0102-0104], [0111], [0114]: query processing and updating with version are occurring at different asynchronously at different times).

With respect to claim 18, Macnicol discloses a method (abstract) comprising: 
receiving, by a data system, a read request for a data file stored at both a local cache storage and an external data storage device ( [0063], [0069], [0111,  [0114], Fig 1-2: receive a reading request via query processing);
wherein the data file is stored at a storage location of the local cache storage mapped to the external data storage based on a unit of hashing ([0069], [0093-0094], [0098], [0108], Fig 3: the file store at the cache—such as in a in memory vector—is mapped to an external data storage based on a unit of hashing--which is merely a value--representing by a key or hashing, that connect the cached storage and the external storage), 
wherein the unit of hashing corresponds to an output of a hash algorithm based on an input indicating a unique aspect of the data file ([0093-0094], [0098], [0108], Fig 3: the key and/or a hashing—that correspond to an output of a hash algorithm based on the input  indicating the characteristic of the data object. For example, the key is an output of a compressed algorithm that corresponding to the hash algorithm which creates the key based on distinct values of external data as described in [0093-0094]. Similarly hashing described in [0108] indicates a unit of hashing being created from an hash algorithm), 
selecting, by the data system, a particular format reader of a plurality of format readers, the plurality of format readers being configured to read different types of data files, the particular format reader being selected based on the type of the data file in the read request ([0065], [0069].[0087-0088], [0110]: select a format read, e.g. read for CSV format, of a plurality format readers for files of different formats, which is select is based on the file type, e.g. version, file format etc.);   
modifying, by using the particular format reader, the read request to include an attribute of the data file, the attribute depending on the type of the data file ([0089-0090], [0110-0111], [0114]: modify the reader to include an attribute of the data file, such as and not limited field, version,  depending on the type of data file); 
parsing, by using the particular format reader, the data file for the read request into discrete logical blocks depending on the type of the data file ([0062-0063], [0069], [0087-0088]: parsing the data file in the logical block, such as and not limited to one block correspond to a column vector and/or a global dictionary entry); and 
reading, by using the particular format reader, data of the data file and the attribute stored at the external data storage unless the data file stored at the local cache storage is a current version of the data file stored and the attribute such that the data file and the attribute are read from the local cache storage device ([0111], [0114]: reading data and attribute for a  current version unless the one in the cache is the updated one for query processing).

With respect to claim 19, Macnicol further discloses updating the data file and the attribute stored at the local cache storage with the data file and the attribute obtained from the external data storage ([0111], [0114]:update with version management for query processing) .
With respect to claim 20, Macnicol further discloses  wherein the plurality of format readers are configured to read an Apache Parquet type  file, an optimized row columnar (ORCI type file, and a comma-separated values (CSV) type file ([0110]).

With respect to claim 21, Macnicol further discloses prior to determining the storage location of the cached data object based on the unit of hashing: determining the storage location for caching the data object based on the unit of hashing ([0098], [0111], [0114-0115]: when refresh external data and using a second in-memory column vector representing the storage location for cached object, determining the location based on the data, which is being looked up using the key that corresponds the unit of hashing).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Macnicol, as applied to claim 1 above, in view of Shi et al (Pub No. 2019/0079864, hereinafter Shi).
Shi is cited in the previous office action.

With respect to claim 2, Macnicol does not explicitly disclose prior to caching the data object in the data system: automatically selecting the data object for caching in the data system when a frequency of accessing the data object exceeds a threshold.
However, Shi discloses prior to caching the data object in the data system: automatically selecting the data object for caching in the data system when a frequency of accessing the data object exceeds a threshold ([0031]: selecting data objet in view of frequency used with respect to a threshold for the hot end). 
 Since both Macnicol and Shi are from the same field of endeavor because both are directed to data storage with respect to caching data, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Macnicol and Shi to incorporate frequency of accessing in data selection for caching in Shi into Macnicol. The motivation to combine is to speed up computing operations (Macnicol, [00062]; Shi, [0009]).   

Claims 5, 22-23 are  rejected under 35 U.S.C. 103 as being unpatentable over Macnicol, as applied to claim 1 above, in view of Isherwood et al (Pub No. 2014/0330785, hereinafter Isherwood).


However, Isherwood discloses wherein the unique aspect of the data object includes a combination comprising: an indication of a cluster of nodes associated with the data object, a type of the data object, a path and name of the data object, and information about a split of the data object (the indication, types information are directed to different type of metadata or attribute of the data object;[0004-0005],[0056],[0077]: a combination of different types of attributes of the data object are being used by a hash algorithm when multiple object attributes are being used, including a region that correspond to an indication of  the cluster nodes, object name corresponding to the type of data object, fully qualified pathname correspond to the path and name as well as the information about the split).
Since both Macnicol and Isherwood are from the same field of endeavor because both are directed to distributed data storage with respect to indexing and hashing, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Macnicol and Isherwood to incorporate using data object’s attributes in hashing in Isherwood into Macnicol. The motivation to combine is to speed up computing operations (Macnicol, [00062]; Isherwood, [0001]).   

With respect to claim 22, Macnicol does not explicitly disclose wherein the unique aspect of the data object includes a combination comprising: an indication of a cluster of nodes 
However, Isherwood discloses wherein the unique aspect of the data object includes a combination comprising: an indication of a cluster of nodes associated with the data object, a type of the data object, a path and name of the data object, and information about a split of the data object (the indication, types information are directed to different type of metadata or attribute of the data object;[0004-0005],[0056],[0077]: different types of attributes of the data object are being used by a hash algorithm, including a region that correspond to an indication of  the cluster nodes, object name corresponding to the type of data object, fully qualified pathname correspond to the path and name as well as the information about the split).
Since both Macnicol and Isherwood are from the same field of endeavor because both are directed to distributed data storage with respect to indexing and hashing, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Macnicol and Isherwood to incorporate using data object’s attributes in hashing in Isherwood into Macnicol. The motivation to combine is to speed up computing operations (Macnicol, [00062]; Isherwood, [0001]).   

With respect to claim 23, Macnicol does not explicitly disclose wherein the unique aspect of the data object includes location-dependent information and location-independent information.
However, Isherwood discloses wherein the unique aspect of the data object includes location-dependent information and location-independent information (both types of information are directed to different type of metadata or attribute of the data object; [0056],[0077]: different types of attributes of the data object are being used by a hash algorithm, include a region that correspond to location-dependent information, object name corresponding to location-independent information).
Since both Macnicol and Isherwood are from the same field of endeavor because both are directed to distributed data storage with respect to indexing and hashing, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Macnicol and Isherwood to incorporate using data object’s attributes in hashing in Isherwood into Macnicol. The motivation to combine is to speed up computing operations (Macnicol, [00062]; Isherwood, [0001]).   

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168